UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JAY BRADSHAW,
Plaintiff,

— against —

CITY OF NEW YORK, OFFICER
WILLIAMS, SHIELD NO. #10349, OFFICER
MARTINEZ, SHIELD NO. #18254,
CAPTAIN JAMES SPRINGER SHIELD NO.
#1422, OFFICER JAMES, SHIELD NO.
#17597, OFFICER DEAN, and CAPTAIN
JOHN DOE,

Defendants.

 

 

Ramos, D.J.:

 

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#

 

DATE FILED: (\2eliq

TE

ORDER
18 Civ. 8215 (ER)

The Court is in receipt of Bradshaw’s letter of November 18, 2019. Doc. 42. He asks, in

light of the Court’s June 17, 2019 Order, Doc. 40, whether he must still pay the $400 filing fee

for this action and by when he must do so.

In the June Order, “[t]he Court revok[ed] its previous determination permitting Plaintiff

to proceed in forma pauperis and grant[ed] Defendants’ motion to dismiss, unless, within 30

days from the date this Decision and Order is docketed, Plaintiff pays the requisite filing fee,

which at the time his complaint was originally filed was $400.00.” Doc. 40 at 7. Bradshaw did

not pay the filing fee within 30 days of the June 17 order. His request to pay now, over 160 days

after the June Order, is tardy.

 

 
In accordance with its June Order, the Court therefore DISMISSES this case. The Clerk
of Court is respectfully directed to mail a copy of this order to the plaintiff, as well as a copy of

the Court’s June Order, Doc, 40. The Clerk is further directed to terminate the case.

It is SO ORDERED.

Dated: November 26, 2019 pa
New York, New York BZ (

 

Edgardo Rainos, U.S.D.J.

 
